By the Court,
Talbot, J.
(after stating the facts):
The only question presented is whether the act providing for the issuance of bonds for building a new court-house and jail in Elko County, and which is not applicable to other counties, is in contravention of section 20, article IV, of the State Constitution, which prohibits the legislature from passing local or special laws regulating county and township business, or is inimical to sections 21 and 25 of the same article, requiring that the system of county and township government shall be uniform, and that in all cases where a general law *69can be made applicable, all laws shall be general and of uniform operation throughout the state. Ever since the organization of our commonwealth it has been usual for the legislature to pass laws relating to particular counties providing for the issuance of bonds in such varying amounts as the exigencies and conditions required for the erection of courthouses and other purposes. Many of these have been enacted since this court held that such legislation was constitutional and valid. At the last regular session of the legislature acts were passed for the issuance of bonds for new court-houses in three specified counties of the state, and fifteen other acts provide for the issuance of bonds for schoolhouses, and other purposes, in different localities. The most of the indebtedness of the various counties, cities, towns, and districts of the state, and much of which is of long standing, rests upon enactments specially authorizing the issuance of bonds in such instances. The validity of these acts has been considered so extensively, and sustained so often, by this court and the Supreme Court of the United States, that we must consider the matter settled in favor of their constitutionality. (State ex rel. Clarke v. Irwin, 5 Nev. 111; Youngs v. Hall, 9 Nev. 212; Thompson v. Turner, 24 Nev. 292; Lincoln Bounty v. Luning, 133 U. S. 532, 10 Sup. Ct. 363, 33 L. Ed. 766, following Odd Fellows Bank v. Quillen, 11 Nev. 109.)
Let a writ of mandate issue commanding respondent, as chairman of the board of county commissioners of Elko County, to sign, execute, and tender the bonds to relator upon proper payment being made therefor.